Citation Nr: 0501161	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-17 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 8, 
1998, for grants of service connection for bilateral hearing 
loss and for tinnitus, to include on the basis of clear and 
unmistakable error in the August 12, 1982 rating decision 
that initially denied service connection for those 
conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.

The claim for an earlier effective date was most recently 
before the Board of Veterans' Appeals (Board) in July 2004, 
at which time it was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, to permit the RO to consider initially the 
intertwined matter of whether there was clear and 
unmistakable error (CUE) in a rating decision of August 12, 
1982 that denied entitlement to service connection for 
hearing loss and tinnitus.  Following the RO's consideration, 
as directed, but continued denial of the claim for an earlier 
effective date, the matter has been returned to the Board for 
further appellate consideration.  The Board has characterized 
the appeal as encompassing the issue on the title page.

In the brief prepared December 2004, the appellant's 
representative initially raised the question of the veteran's 
entitlement to separate 10 percent ratings for tinnitus was 
initially raised.  As that matter has not been adjudicated by 
the RO, and it not inextricably intertwined with the other 
matters now on appeal (See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991)), it is not properly before the Board; hence, 
it is referred to the RO for initial consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The RO initially denied the veteran's claim for service 
connection for hearing loss and tinnitus in August 1982; 
following notice to the veteran of the denial and of his 
appellate rights, he failed to initiate an appeal.  

3.  The veteran filed an application to reopened his 
previously denied claims for service connection for hearing 
loss and tinnitus on October 8, 1998.

4.  By its decision of December 2000, the Board found that 
the veteran's prior claims for service connection for hearing 
loss and tinnitus had been reopened with the presentation of 
new and material evidence.

5.  In January 2002, the RO granted service connection for 
hearing loss and tinnitus. 

6.  CUE in the rating determination of August 12, 1982, 
denying service connection for hearing loss and tinnitus has 
not been established.

7.  The earliest effective date assignable for the grants of 
service connection for hearing loss and tinnitus is the date 
October 8, 1998, the date of the RO's receipt of the veteran 
request to reopen the previously denied claims.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than October 8, 1998, for grants of service connection for 
hearing loss and tinnitus, to include on the basis of CUE, 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.105, 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As noted above, this matter was remanded most recently by the 
Board in July 2004 for additional development by the RO, 
including initial consideration of the intertwined issue of 
CUE in a rating decision of August 1982.  All of the actions 
sought by the Board by its July 2004 remand appear to have 
been completed in full as directed and neither the veteran 
nor his representative contends otherwise.  See Stegall v. 
West, 11 Vet.App. 268, 270-71 (1998).  

It, too, is noted that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) became law in November 2000.  The VCAA significantly 
added to the statutory law concerning the VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Given the parameters of the law surrounding CUE claims, the 
duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed, in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  
As noted in Livesay, clear and unmistakable error claims are 
not conventional appeals, but rather are requests for 
revision of previous decisions.  A claim based on CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178- 
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.  
Nonetheless, the Board finds that, because the veteran has 
been notified of the laws and regulations governing CUE 
claims and reasons for the denial of the claim (based on the 
allegation of CUE), and all relevant evidence has been 
associated with the record, any pre-VCAA duties to notify and 
assist pertinent to this aspect of the claim on appeal have 
been met.  

As for effective date matter-the underlying claim on 
appeal-it is noted that, under the changes effectuated by 
the VCAA, VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice, consistent with that set forth 
in VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004), as to 
downstream issues, was furnished to the veteran by the RO in 
February 2001.  At that time, he was informed of the need to 
submit new and material evidence with which to reopen his 
previously denied claim.  In addition, he was advised of the 
then-governing interpretation of the concept of new and 
material evidence and why the evidence he submitted to date 
did not comport with that concept.  His role and that of VA 
in obtaining Federal and non-Federal records was likewise 
therein set forth.  To that extent, the VA's duties 
established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Prior to the grants of service 
connection for hearing loss and tinnitus, many efforts were 
made by the RO to obtain any and all pertinent records of 
treatment and no contentions are advanced by or on behalf of 
the veteran that pertinent records of medical care are absent 
from the claims folder.  In addition, the veteran was 
afforded a VA medical examination previous to the grants of 
service connection.  No other pertinent evidence is alleged 
or shown to be necessary for consideration of the merits of 
the effective date matters.  As such, the VA's duty-to-assist 
obligation has been fully met in this instance.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, the initial RO adjudication as to service 
connection long preceded the enactment of the VCAA.  Full 
notice of the VCAA followed with readjudication by the RO, 
and notice to the veteran, as provided by Pelegrini.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Under these circumstances, the Board finds that, Board 
consideration of the claim on appeal,at this juncture, would 
not be prejudicial to the veteran-appellant.  

II.	Analysis

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application for those 
benefits.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).

The basic facts in this case are not in dispute.  According 
to the veteran's Department of Defense Form 214, Armed Forces 
of the United States Report of Transfer of Discharge, his 
military occupational specialty was that of a light weapons 
infantryman.  He received the Bronze Star Medal and Combat 
Infantry Badge, thereby indicating his engagement in combat 
with the enemy.  His service medical records denote neither 
hearing loss nor tinnitus.  At the time of a separation 
medical examination in November 1969, he denied having a 
history of ear problems or hearing loss.

In June 1982, the veteran filed claims for service connection 
for bilateral hearing loss and tinnitus, wherein he stated 
that such conditions were the result of acoustic trauma while 
he was on active duty.

The RO, by way of a rating decision entered on August 12, 
1982, denied service connection for hearing loss and tinnitus 
on the basis that neither was shown by the evidence of 
record.  The veteran was notified of RO's action and of his 
procedural and appellate rights by correspondence, dated 
later in August 1982.  As no timely appeal was thereafter 
initiated with respect to the adverse determination of August 
12, 1982, unless one of the exceptions to finality applies, 
that matter is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 2.1103.

Ultimately, in January 2002, the RO granted service 
connection for hearing loss and tinnitus, effective October 
8, 1998 (the date of the RO's receipt of the veteran's 
request for the benefits previously denied).

As a means of vitiating the finality of the August 1982 
denial (thus providing a basis for assignment of earlier 
effective dates for the grants of service connection), the 
veteran (in his substantive appeal) and his representative 
(in briefs filed in December 2002 and June 2004) argue that 
such rating decision of August 1982 is clearly and 
unmistakably erroneous on the grounds that he was not then 
accorded adequate assistance by VA in 1982 on the basis of 
the following:  The RO's failure to provide addresses of 
individuals with whom he served in combat and who potentially 
could testify as to the occurrence of in-service acoustic 
trauma resulting in hearing loss and tinnitus; the RO's 
failure to conduct a medical examination in order to 
ascertain whether the claimed disorders were in existence; 
and the RO's failure to assist him in proving the reported 
in-service onset of his hearing loss and tinnitus.  

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 
6 Vet.App. 40, 43-44 (1993).  

Considering the veteran's assertions in light of the above, 
the Board must conclude that the allegations advanced as to 
the purported inadequacy of the record as it existed in 
August 1982 are insufficient to raise a valid claim of CUE.  
It is noted that any breach by VA of its duty-to-assist 
obligation as it existed in 1982, such as those set forth by 
the veteran and described above, cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  Caffrey v. Brown, 6 
Vet.App. 377, 383-384 (1994).  If the facts contained in the 
record at the time the decision is entered are correct, the 
decision is not erroneous, although not embodying all of the 
relevant facts.  Id.  

To that extent, the veteran's assertion as to the RO's 
purported failure to assist him at the time prior to entry of 
the August 1982 denial of service connection for hearing loss 
and tinnitus fail to establish CUE.  

In short, the veteran simply has not established, without 
debate, that the correct facts, as they were then known, were 
not before the RO on August 12, 1982, or that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time, and that, but for 
any such alleged error, the outcome of the decision would 
have been different.  As such, clear and unmistakable error 
in the prior rating decision has not been established, and 
that decision remains final.  .  Thus, benefits are not 
payable on the basis of the June 1982 claims for service 
connection, which were finally resolved by the RO on August 
12, 1982.  

In this case, the RO assigned effective dates for the awards 
of service connection for hearing loss and tinnitus on the 
basis of  the pertinent legal authority governing effective 
dates for reopened claims.  Regarding reopened claims, the 
effective date to be assigned is the date of receipt of the 
claim or the date entitlement arose, whichever is later ( 
except as provided in 38 C.F.R. § 20.1304(b)(1) as to the 
submission of evidence following the certification of the 
appeal to the Board).  38 C.F.R. § 3.400(r).

Further, 38 U.S.C.A. § 5101(a) mandates that a claim must be 
filed in order for any type of benefit to accrue or be paid, 
see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), and 
that the mere presence of medical evidence in the record does 
not establish an intent on the part of the veteran to seek 
service connection for the benefit in question.  See Brannon 
v. West, 12 Vet.App. 32, 34-5 (1998); Crawford v. Brown, 5 
Vet.App. 33, 35 (1993).  While the Board must interpret the 
veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran.  
Brannon at 35; see Talbert v. Brown, 7 Vet.App. 352, 356-57 
(1995).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  If a claim for disability 
compensation has been granted with respect to service 
connection, but disallowed as noncompensable, certain medical 
evidence received by VA, which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as 
the date of receipt of an informal claim to reopen or for 
increased benefits.  38 C.F.R. § 3.157(a), (b)(2)-(3).  When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the 
communications in the file, after the last final disallowance 
of the claim that could be interpreted to be a formal or 
informal claim for benefits.  See Servello v. Derwinski, 3 
Vet.App. at 196, 198 (1992).

On appeal, the veteran has argued that he was unable to 
substantiate the existence of acoustic trauma at the time of 
the August 1982 denial of service connection for hearing loss 
and tinnitus.  However, as he was subsequently able to locate 
fellow servicemen through the internet who then furnished 
evidence of his in-service acoustic trauma, and to 
demonstrate the existence of resulting ear disablement as of 
1969, and given that the Board reopened the previously denied 
claim by its decision in November 2000, his entitlement 
should revert to the date of his initial compensation claim 
in June 1982.  

As indicated above, however, the June 1982 claim was finally 
resolved in an unappealed August 12, 1982, and the appellant 
has not established CUE in that rating action.  The next 
documented contact by the veteran with VA is shown to have 
occurred during 1986, when in response to the veteran's 
apparent request for a copy of his service medical records 
for personal reasons, the RO in September 1986 mailed copies 
of such records to him.  

No further contact by the veteran with VA is shown until 
October 8, 1998, when he submitted to the RO claims to reopen 
for service connection for bilateral hearing loss and 
tinnitus.  Following the development of such claims by the 
RO, the Board, in a decision of December 2000, determined 
that new and material evidence had been submitted to reopen 
the previously denied claims and remanded the reopened claims 
to the RO so that additional actions could be undertaken.  
While the case remained in remand status, the RO, in rating 
action entered in January 2002 found the veteran entitled to 
service connection for bilateral hearing loss and tinnitus, 
as of the date of the RO's receipt of the veteran's claims to 
reopen on October 8, 1998.  The record includes no 
communication reflecting an intent to reopen the prior claims 
for service connection for hearing loss or tinnitus prior to 
filing of the claims to reopen of October 8, 1998.  See 
38 C.F.R. §§ 3.150, 3.155.  

The veteran's invocation of 38 C.F.R. § 3.157, in an effort 
to require that VA accept reports of private medical care 
compiled, beginning in August 1985, as an informal claim to 
reopen is misplaced.  Such regulation provides that, when a 
claim for VA compensation is allowed, or, alternatively, is 
denied as not being compensable, then and only then may a 
report of a non-VA medical professional be found to signify 
entry of a claim for increase or to reopen.  Neither is 
applicable in the case at hand.  The only other exception is 
that of a denial of a claim for VA compensation in the case 
of retired service person whose claim was denied on the basis 
of his receipt of retirement pay, which, too, does not apply 
to the facts of this case.  It also is significant that such 
records were initially received by the RO at a point in time 
subsequent to the RO's receipt of the claims to reopen of 
October 8, 1998.  

Moreover, to the extent that the veteran is arguing that the 
grants of service connection should revert back to the filing 
of his initial claims therefor, such argument is in error as 
it ignores the finality of the RO's denials in August 1982 of 
his original claims for service connection for hearing loss 
and tinnitus.  See Williams v. Gober, 10 Vet.App. 447, 451-52 
(1997) (38 U.S.C.A. § 5110(a) applies when the grant is made 
on the basis of a reopened claim filed beyond the one-year 
period after service separation); Wright v. Gober, 10 
Vet.App. 343, 346-47 (1997) (a plain meaning analysis of 
38 U.S.C.A. § 5110(b)(1) is therein adopted, whereby a claim 
filed within one year of service discharge that is denied 
does not preserve a claimant's right to an effective date on 
the day after service separation when his claim is later 
reopened and granted.)  While it is true that the Board 
subsequently reopened the claims denied in August 1982, such 
action does not revive the filing date of the original 
claims.  Rather, the series of events associated with the 
original claims terminated when the veteran failed to appeal 
and, based on the system designed by Congress for the 
administration of VA compensation benefits, one which 
requires that a claim be filed for a grant of entitlement and 
the payment of monetary benefits to occur, see 38 U.S.C.A. 
§ 5101(a), the grants of service connection must be tied to 
veteran's claims to reopen in October 1998.  

In this instance, no claim to reopen, be it formal or 
informal, for service connection for hearing loss or tinnitus 
is shown to have been filed between the RO's final, August 
12, 1982 initial denials of the claims, the veteran's October 
8, 1998 request to reopen the claims.  Thus, there is no 
legal basis for the grant the assignment of any earlier 
effective dates for the grants of service connection, and the 
claims must be denied.  

As there is simply no evidence to support the claim for 
earlier effective dates, the benefit-of-doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An effective date earlier than October 8, 1998, for grants of 
service connection for hearing loss and tinnitus, to include 
on the basis of CUE, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


